PROB49
03/01
                        UNITED STATES DISTRICT COURT
                                            for the
                               Middle District of North Carolina
                         Waiver of Hearing to Modify Conditions

            of Probation/Supervised Release or Extend Term of Supervision



I have been advised and understand that I am entitled by law to a hearing and assistance of
counsel before any unfavorable change may be made in my Conditions of Probation and
Supervised Release or my period of supervision being extended. By "assistance of counsel" I
understand that I have the right to be represented at the hearing by counsel of my own choosing
if I am able to retain counsel. I also understand that I have the right to request the court to
appoint counsel to represent me at such a hearing at no cost to myself if I am not able to retain
counsel of my own choosing.

I hereby voluntarily waive my statutory right to a hearing and to assistance of counsel. I also
agree to the following modification of my Conditions of Probation and Supervised Release or to
the proposed extension of my tenn of supervision.

Restitution in the amount of $6,586.19 is due immediately and shall be paid in installments at the
rate of $50 per month until paid in full, with the first payment due 60 days after release from
imprisonment to a term of supervision. It is recommended that the interest be waived pursuant to
18 u.s.c. § 3612(f)(3).




Witness:
           Ci!~ea(~~Ju;e
            U.S. Probation Officer
                                                      Signed:
                                                                  An~aBeck
                                                                               1




                                                                  Probationer/Releasee
                ~/~ohf.f
                 l I Date




         Case 1:13-cr-00186-CCE Document 564-1 Filed 03/27/20 Page 1 of 1
